DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-10 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claim 1 has been amended.  Thus, claims 1-10 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2021, September 30, 2020, and November 9, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [U.S. Patent Publication 2014/0158389] in view of Huggins et al. [U.S. Patent Publication 2020/0042753], and in further view of Lu et al. [U.S. Patent Publication 2019/0344421]

With regard to claim 1, Ito et al. meets the limitations of:
a theft deterring system comprising: a power tool comprising a motor connectable to a power source [a theft deterrence system for a power tool (paragraph 0019) wherein the motor is connected to a battery via a switch used for interrupting the power between the motor and battery (paragraph 0019)]
a switch connected to the motor [a switch used for interrupting the power between the motor and battery (paragraph 0019)]
a controller connected to the switch, the controller controlling the switch for controlling an amount of power provided to the motor [a circuit board having processors used for turning the cut-off switch according to the user’s operation of the trigger switch used for interrupting power between the battery and motor (paragraph 0149)]
a state circuit having a memory for storing a state value [a tool having a memory used for storing programs and data for the processors (paragraph 0149) wherein said processors used the data for controlling the operation of the tool (paragraph 0151 as well as paragraphs 0237-277)]
wherein the controller de-activates the switch to not provide power to the motor when the state value stored in the memory equals a desired value [the operation of a tool when the trigger is pressed by the user where the controller allows the tool to be operated according to the program code stored in the device’s memory which is executed by the device’s controller (paragraph 0162 as well as figure 5, step S512) and the controller allowing the switch to operate the tool by controlling the energy from the battery pack to supply to the tool in order to power it when it has been determined that the passcodes match as the pass codes of the battery and the tool must match in order to allow the tool to operate when the battery pack is connected to the power tool (paragraph 0161)]
However, Ito et al. fails to disclose of a point of sale system, a power tool enabled to communicate with a point of sale system, and state value received from a point of sale system.  In the field of electronic devices, Huggins et al. teaches:
a point of sale system [a checkout in a store enabling a circuit used for controlling the operation of an electronic device where said device can be a power tool (figure 4 as well as the abstract and paragraphs 0004-0009 and 0030)]
a power tool enabled to communicate with a point of sale system [the enablement of an electronic device occurring when the device is within proximity of enabling device where said enabling device can be at a checkout in a store (abstract and paragraph 0034)]
state value received from a point of sale system [the setting of a flag stored in a controller’s memory that can either enable or disable the battery of a power tool device (paragraphs 0004-0009 and 0038)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Ito et al. and Huggins et al. to create a theft deterrence system where a sold power tool device can only be used when it is enabled by the purchasing operation performed by a customer and vendor thereby leaving the power tool device useless when it is not purchased or stolen thereby reducing the risk of thefts.  However, the combination of Ito et al. and Huggins et al. fails to disclose of communication being done via Bluetooth Low Energy (BLE) signals.  In the field of power tool devices, Lu et al. teaches:
communication being done via Bluetooth Low Energy (BLE) signals [Bluetooth communications protocols being used when a host controller is electrically connected to a client device (paragraph 0025)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Ito et al., Huggins et al., and Lu et al. to create a theft deterrence system where a sold power tool device can only be used when it is enabled by the purchasing operation performed by a customer and vendor via Bluetooth communications protocols thereby leaving the power tool device useless when it is not purchased or stolen thereby reducing the risk of thefts wherein the motivation to combine is to deter theft by altering the functionality of the tool (Ito et al., paragraph 0002).

With regard to claim 2, Ito et al. meets the limitation of:
the state circuit is connected to the controller [the tool controller configured, according to the data stored in memory, to turn on or turn off according the user’s operation of the trigger switch of the tool (paragraph 0149) where said memory is connected to the processor (figure 1, items 15 and 16 as well as paragraphs 0237-277)]

With regard to claim 4, Ito et al. meets the limitation of:
the power source is a battery pack connectable to the motor [a battery pack that is connectable to a power tool which is then connected to the motor upon connection (figure 1, items 10, 40, and component M as well as paragraph 0150)]

With regard to claim 5, Ito meets the limitation of:
the battery pack comprises a battery control circuit that can provide data and/or instructions to the controller [a battery pack having a processor connected to a memory where said memory contains operational information for the controller (paragraphs 0150 and 0151 as well as paragraphs 0237-277)]

With regard to claim 6, Ito et al. meets the limitation of:
the state circuit is connected to the battery control circuit [a battery pack having a processor connected to a memory where said memory contains operational information for the controller where said memory is connected to a tool controller via connection terminals when the battery pack is connected to the tool (paragraphs 0149, 0150, and 0151 as well as figure 1, items 12, 26, 46, and 26)]


the switch is disposed within the battery pack [a battery pack processor acting as a switch as it outputs/controls disable or enable signals to a control signals to a tool controller according the data stored upon the battery pack’s memory (paragraph 0151 as well as paragraphs 0237-277)]


Claims 3, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [U.S. Patent Publication 2014/0158389] in view of Huggins et al. [U.S. Patent Publication 2020/0042753], and in further view of Lu et al. [U.S. Patent Publication 2019/0344421] and Howarth et al. [U.S. Patent Publication 2008/0180244].

With regard to claim 3, Ito et al. fails to disclose of the state circuit is at least one of a passive RFID tag circuit with rewrittable memory and an active RFID tag with rewrittable memory.  In the field of theft deterrence devices, Howarth et al. teaches:
the state circuit is at least one of a passive RFID tag circuit with rewrittable memory and an active RFID tag with rewrittable memory [an active RFID tag having a disabler having a memory used for storing state information regarding the operation of a device where it receives information regarding the disablement of a device (paragraphs 0038, 0039, 0040, 0042, and 0043)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Ito et al., Huggins et al., Lu et al., and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the 

	With regard to claim 8, Ito et al. fails to disclose of a tag programmer for changing the stored value.  In the field of theft deterrence devices, Howarth et al. teaches:
a tag programmer for changing the stored value [a disabler receiving a signals from a transmitter where said signals allow the disablers to allow the normal operation of a device (paragraphs 0048 and 0049) and the absence of such a signal causes the disabler to disable the operation of a device (paragraph 0052 and figure 3B)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Ito et al., Huggins et al., Lu et al., and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the operation of a tool wherein said RFID device can effectively enable the tool for normal operation or disable the tool in the event of a theft by preventing the power flow to a motor via a tool controller according to a signal received by the RFID device from a transmitter wherein the motivation to combine is to deter theft by altering the functionality of the tool (Ito et al., paragraph 0002).

	With regard to claim 9, Ito et al. fails to disclose of the state circuit further comprising an antenna.  In the field of theft deterrence devices, Howarth et al. teaches:
the state circuit further comprises an antenna [an RFID tag having an antenna (paragraph 0030) where said RFID tag has a disabler having a memory used for storing state 
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Ito et al., Huggins et al., Lu et al., and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the operation of a tool wherein said RFID device can effectively enable the tool for normal operation or disable the tool in the event of a theft by preventing the power flow to a motor via a tool controller according to a signal received by the RFID device’s antenna wherein the motivation to combine is to deter theft by altering the functionality of the tool (Ito et al., paragraph 0002).

	With regard to claim 10, Ito et al. fails to disclose of the antenna receives a signal from the tag programmer.  In the field of theft deterrence devices, Howarth et al. teaches:
the antenna receives a signal from the tag programmer [a disabler receiving a signals from a transmitter via an antenna (paragraph 0030) where said signals allow the disablers to allow the normal operation of a device (paragraphs 0048 and 0049) and the absence of such a signal causes the disabler to disable the operation of a device (paragraph 0052 and figure 3B)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Ito et al., Huggins et al., Lu et al., and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the operation of a tool wherein said RFID device can effectively enable the tool for normal operation or disable the tool in the event of a theft by preventing the power flow to a motor via a tool controller according to a signal received by the RFID device’s antenna from a transmitter .

Response to Arguments
Applicant’s arguments, filed November 4, 2021 with respect to the rejections of claims 1-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lu et al. [U.S. Patent Publication 2019/0344421]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689